Citation Nr: 1122971	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to nonservice-connected burial allowance.

2. Entitlement to plot or interment allowance.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1976.  He died in May 2008, and the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issue of entitlement to plot or interment allowance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in May 2008 from a nonservice-connected condition.

2. At the time of his death, the Veteran was not in receipt of VA pension or compensation benefits, nor did he have a pending claim for such benefits.

3. The Veteran was not discharged from service due to a disability incurred in or aggravated by service and the body is not being held by a State (or a political subdivision of a State); he is not buried in a state or national cemetery.

4. The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial allowance are not met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2308 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present matter, the Veteran served on active duty from October 1975 to January 1976.  He died in May 2008.  At the time of his death, he was not service-connected for any disabilities.  An application was timely filed in June 2008 for VA burial benefits.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601.

The appellant does not contend, and record does not indicate, that the cause of the Veteran's death was due to service-connected disability.  

If a veteran's death is not service-connected, benefits may be paid toward a veteran's funeral and burial expenses including the cost of transporting the body to the place of burial, if the following conditions are met:  (1) at the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of the death, and (i) in the case of an original claim there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to date of death.  38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a veteran died from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c); see also 38 U.S.C.A. § 2303.  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

In the present case, the Board finds, after careful consideration, that the criteria are not satisfied for award of a burial allowance, for the following reasons.  

First, the Veteran, at the time of his death, was not receiving VA compensation or pension benefits or military retirement pay, and he did not have any pending original or reopened claims for benefits at the time of his death.  See 38 C.F.R. §§ 3.1600(b)(1)-(2).

Moreover, the Veteran did not serve during a period of war.  The Veteran's active service began in October 1975, which was several months after the end of the Vietnam Era in May 1975.  See 38 C.F.R. § 3.2.  Further, although the Veteran's DD Form 214 indicates that he was released from active duty for reason of failure to meet physical standards (SPD JFT), there is no indication the body of the deceased is being held by a State (or a political subdivision of a State).  To the contrary, the supporting documentation of record shows that he is interned at a private cemetery.  See 38 C.F.R. § 3.1600(b)(3).

Finally, there is no evidence or allegation the Veteran, at the time of his death, was receiving treatment under VA authority or contract and was hospitalized or traveling under VA authority or contract.  See 38 C.F.R. §§ 3.1600(c), 3.1605.  In fact, the Certificate of Death shows that the Veteran died in a private (non-VA), university hospital.  

The law, and not the evidence, is dispositive in this case, and, as a matter of law, a burial allowance is not warranted under the provisions of 38 C.F.R. § 3.1600.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the appeal is denied.  

The Board notes that the provisions of the Veterans Claims Assistance Act (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. § 3.159(b)(3)(i), (d)(1)-(3); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


ORDER

Entitlement to nonservice-connected burial allowance is denied.


REMAND

Upon review, the Board's finds that further development is necessary on the claim of entitlement to a plot or interment allowance.

VA will pay for a plot or interment allowance when a veteran dies from nonservice-connected causes in certain circumstances.  The regulations regarding entitlement to a plot or interment allowance were revised and broadened in August 2006.  See 71 Fed. Reg. 44,915-44,920 (Aug. 8, 2006).  Under the amended regulation, claims filed on or after December 16, 2003, such as in this case where the claim was filed in June 2008, a plot or interment allowance is payable subject to the following conditions: 

(i) The deceased veteran is eligible for burial in a national cemetery;

(ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States;

(iii) The applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f) (2010); see also 38 U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915- 44,920 (Aug. 8, 2006).

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A "veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In the present case, the Veteran's DD 214 shows that he had honorable service from October 1975 to January 1976.  Thus, it would appear that the Veteran was entitled to burial in a national cemetery under 38 C.F.R. § 38.620, which would satisfy the criteria for a plot or interment allowance.  See 38 C.F.R. § 3.1600(f).  

However, the record does not make clear whether it is the appellant or the funeral home that is seeking entitlement to the claimed benefit.  In the claim on appeal, a VA Form 21-530 (Application for Burial Benefits) timely filed in June 2008 for plot or interment allowance, the funeral director reported that the cost of the burial plot was paid by the funeral home.  The funeral home is identified as the claimant and an unpaid creditor.  Attached to the application is a statement of account on the funeral home's billhead also showing that payment was made by the funeral home.  However, the appellant was identified (and she signed) as the individual who authorized services from the creditor-funeral home.  Furthermore, the appellant, rather than the funeral home, has perfected the appeal for this matter. She wrote in her June 2009 notice of disagreement (NOD) that she was having difficulty satisfying the Veteran's funeral expenses.  

In order to complete a claim for plot or interment allowance, when payable, certain evidence is required.  In addition to providing proof of death and a statement of account on the funeral home's billhead, a claimant seeking the allowance is required to submit within one year of VA's request for such evidence: (1) a statement of account, preferably on funeral director's or cemetery owner's billhead showing the name of the deceased veteran, the plot or interment costs, and the nature of costs of service rendered, and unpaid balance and (2) receipted bills, which must show by whom payment was made and show receipt by a person acting for the funeral director or cemetery owner. 38 C.F.R. § 3.1601(b) (2010).

To date, the record does not contain an updated statement of account from the funeral director as well as all receipted bills indicating any unpaid balance by the appellant.  As this evidence is necessary to decide the remanded matter, the RO/AMC must make a request for this information.  

Accordingly, the claim is REMANDED for the following action:

1. The RO/AMC should send the appellant a request for all necessary supporting evidence, to include an updated statement of account from the funeral director, as well as all receipted bills, with regard to the claim for plot or interment allowance.  The appellant should be allowed one year from the date of the request to submit the required documentation in accordance with 38 C.F.R. § 3.1601(b). 

2. Upon completion of the development above, the RO/AMC should readjudicate the remanded issue with consideration of all appropriate laws and regulations, including the amended provisions of 38 C.F.R. § 3.1600(f).  If the benefit sought on appeal remains denied, the appellant should be furnished an appropriate supplemental statement of the case (SSOC) that includes proper consideration of the current laws and regulations governing allowances for interment or plot expenses and provides an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


